Citation Nr: 9926885	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for a GI disorder.  


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his current GI disorder, however classified, first 
shown long after service, to an incident of service.


CONCLUSION OF LAW

The claim for service connection for a GI disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran  has presented evidence of a well-grounded claim 
for service connection for a GI disorder; that is, evidence 
which shows that his claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, his appeal must, as a 
matter of law, be denied, and there is no duty on VA to 
assist him further in the development of the claim.  Murphy 
at 81.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim for service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

A review of the evidence in the veteran's claims folder shows 
that service connection has not been granted for any 
disability.  Service medical records show that the veteran 
was in seen in March 1967 for complaints of bleeding and 
splitting up blood.  A chest X-ray later in March 1967 was 
negative.  It was noted that the veteran had had a cold.  The 
service medical records do not reveal the presence of a GI 
disorder, nor was such a disorder found at the time of the 
veteran's medical examination for separation from service in 
January 1970.

The post-service medical records, including reports of the 
veteran's VA medical examination in July 1970 and VA 
hospitalization in July 1975, do not reveal the presence of a 
chronic GI disorder until the late 1980's.  While the veteran 
complained of epigastric pain at the time of his 
hospitalization in July 1975, his physical examination was 
entirely negative, and the diagnosis was anxiety disorder 
with anxiety reaction.  Medical reports of the veteran's 
treatment and evaluations from 1988 to 1999 show the presence 
of a GI disorder, variously classified to include GERD 
(gastroesophageal reflux disease), peptic gastritis, and 
abdominal pain of unknown etiology.  The post-service medical 
records, however, do not link the veteran's GI problems to an 
incident of service.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 4 Vet. App. 498.

Statements and testimony from the veteran are to the effect 
that he has a GI disorder that had its onset in service, but 
this lay evidence is insufficient to support a claim for 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence of a 
chronic GI disorder in service or until many years after 
service, and there is no competent (medical) evidence linking 
the veteran's current GI problems to an incident of service.  
Hence, the claim for service connection for a GI disorder is 
not plausible, and it is denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for a GI disorder at any time by notifying 
the RO of such an intention and submitting supporting 
evidence.  An example of supporting evidence is a medical 
report showing the presence of the claimed disorder with an 
opinion linking it to an incident of service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).



ORDER

The claim for service connection for a GI disorder is denied 
as not well grounded.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

